EXHIBIT 10.46

 

OPEN-END MORTGAGE AND SECURITY AGREEMENT

 

This Mortgage Secures Future Advances

 

THIS MORTGAGE is dated as of the 30th day of January, 2004 (the “Mortgage”) by
and between NEOSE TECHNOLOGIES, INC., a Delaware corporation, with an address of
102 Witmer Road, Horsham, Pennsylvania 19044 (the “Mortgagor”) and BROWN
BROTHERS HARRIMAN & CO., a private bank organized as a partnership, with its
place of business at 1531 Walnut Street, Philadelphia, Pennsylvania 19102 (the
“Mortgagee”).

 

W I T N E S S E T H:

 

WHEREAS, Mortgagee has agreed to extend to Mortgagor a certain term loan in the
amount of Eight Million and 00/100 Dollars ($8,000,000.00) (the “Loan”), lawful
money of the United States of America, with interest thereon at the rates and
times, in the manner and according to the terms and conditions specified in that
certain Term Loan Note dated as of even date herewith in the principal amount of
the Loan (the “Note”) from Mortgagor to Mortgagee and that certain Credit
Agreement by and between Mortgagor and Mortgagee dated as of even date herewith
(the “Credit Agreement”), all of which are incorporated herein by reference (the
Note, the Credit Agreement, this Mortgage, and all other documents evidencing or
securing the Loan, as the same may be amended, modified, or supplemented from
time to time, are sometimes collectively referred to below as the “Loan
Documents”); and

 

WHEREAS, the maximum principal amount of indebtedness intended to be secured
hereby is Eight Million and 00/100 Dollars ($8,000,000.00).

 

Capitalized terms used herein and not otherwise defined shall have the meanings
given to them in the Credit Agreement.

 

NOW, THEREFORE, in order to secure the obligations of Mortgagor as set forth in
the Note and the Credit Agreement (the “Obligations”), and in consideration of
the premises and the further sum of Ten Dollars ($10.00) to Mortgagor in hand
well and truly paid by Mortgagee at or before the ensealing and delivery hereof,
the receipt whereof is hereby acknowledged, Mortgagor has granted, bargained and
sold, aliened, enfeoffed, released, remised, conveyed, confirmed and mortgaged,
and by these presents does grant, bargain and sell, alien, enfeoff, release,
remise, convey, confirm, and mortgage unto Mortgagee and its successors and
assigns, that certain premises located at 102 Witmer Road, Horsham Township,
Montgomery County, Pennsylvania, as more particularly described in Exhibit “A”
attached hereto and made a part hereof (the “Real Estate”);

 

TOGETHER with the appurtenances and all the estates and rights of Mortgagor in
and to the Real Estate, including without limitation the fixtures, equipment,
reversions, remainders, easements, issues and profits arising or issuing from
the Real Estate and the improvements thereon including, but not limited to the
rents, issues and profits arising or issuing



--------------------------------------------------------------------------------

from the Real Estate and the improvements thereon, including but not limited to
the rents, fixtures, equipment, issues and profits arising or issuing from all
insurance policies, sale agreements, licenses, options, leases and subleases now
or hereafter entered into covering any part of said Real Estate or the
buildings, structures and improvements thereon, all of which insurance policies,
sale agreements, licenses, options, leases, subleases, rents, issues and profits
are hereby assigned and shall be caused to be assigned to Mortgagee by
Mortgagor. Mortgagor will execute and deliver to Mortgagee on demand such
assignments as Mortgagee may require to implement this assignment;

 

TOGETHER with all the right, title and interest of Mortgagor in and to all
streets, roads and public places, opened or proposed, adjoining the Real Estate,
and all easements and rights of way, public or private, now or hereafter created
or used in connection therewith;

 

TOGETHER with all the right, title and interest of Mortgagor, now owned or
hereafter acquired, in and to any and all sidewalks and alleys adjacent to the
Real Estate;

 

TOGETHER with all buildings and improvements of every kind and description now
or hereafter erected or placed on the Real Estate;

 

TOGETHER with all of Mortgagor’s right, title and interest now owned or
hereafter acquired in and to all heating, plumbing, sprinkler, water, gas,
electric power, lighting and air conditioning equipment, elevators, machinery,
fixtures, equipment, furniture, building materials of any kind or nature,
together with all replacements thereof and additions thereto, now, or at any
time hereafter, affixed or attached to said Real Estate, buildings, structures
and improvements (hereinafter collectively called “Personal Property”), all of
which Mortgagor represents and warrants are and will be owned by Mortgagor free
from any prior conditional sales, chattel mortgages, security interests, liens,
pledges, hypothecations, charges or encumbrances other than the Prior Mortgages
(as hereinafter defined) and those liens, encumbrances and other matters
affecting title to the Mortgaged Property (as hereinafter defined) set forth in
Exhibit “B” attached hereto and incorporated herein by this reference (the
“Permitted Encumbrances”), and is intended to be subject to the lien of this
Mortgage as if part of the realty. This provision shall be self-operative and
this Mortgage, to the extent that any such Personal Property or other property
subject to this Mortgage shall not be deemed to be part of the realty, shall
constitute a security agreement under the Pennsylvania Uniform Commercial Code,
and Mortgagor shall execute and deliver to Mortgagee on demand, and hereby
irrevocably appoints Mortgagee, or any person designated by Mortgagee, the
attorney-in-fact of Mortgagor to execute, deliver and file such financing
statements and other instruments as Mortgagee may reasonably require in order to
perfect and maintain such security interest under the Pennsylvania Uniform
Commercial Code;

 

TOGETHER with all accounts, contract rights, accounts receivable, agreements of
sale, and claims of any sort relating to or arising out of the Real Estate
whether now owned or hereafter acquired;

 

TOGETHER with all awards, damages, payments and other compensation, and claims
thereof and rights thereto, which may result from a taking or injury by virtue
of the

 

2



--------------------------------------------------------------------------------

exercise of the power of eminent domain of or to, or from any damage, injury or
destruction by casualty or otherwise caused to, the Real Estate and said
improvements and personalty, or any part thereof, including insurance proceeds,
or from any change of grade or vacation of any street abutting thereon, all of
which are hereby assigned to Mortgagee to the fullest extent permitted by law,
Mortgagee being hereby irrevocably appointed attorney-in-fact for Mortgagor to
collect and receive any such awards, damages, payments and compensation from the
authorities or insurers making the same, and to give receipts and acquittances
therefor, and to institute, appear in and prosecute any proceeding therefor, it
being agreed that all sums collected by or paid to Mortgagee pursuant to this
assignment, net of any cost incurred by Mortgagee in collecting the same
(including attorneys’ fees), shall be applied to the payment of the Obligations
whether or not then due and payable, or to the restoration of the Mortgaged
Property (hereinafter defined) as Mortgagee shall elect, unless otherwise set
forth herein;

 

TOGETHER with any and all proceeds (including insurance and condemnation
proceeds and proceeds of other proceeds) of any of the foregoing;

 

All of the property and rights hereinabove described or mentioned being
hereinafter collectively called the “Mortgaged Property”.

 

TO HAVE AND TO HOLD the Mortgaged Property unto Mortgagee, its successors and
assigns, forever;

 

AND, at all times until the Obligations is paid in full with interest and
faithfully and strictly performed, Mortgagor does hereby covenant, promise and
agree with Mortgagee as follows:

 

ARTICLE I

 

Covenants As To Taxes and Assessments

 

1.1 Mortgagor will pay and discharge (i) all the taxes, general and special,
levies and assessments heretofore or hereafter charged, assessed or levied
against the Mortgaged Property or any part thereof by any lawful authority, or
which otherwise may become a lien thereon (collectively, the “Taxes”); and (ii)
all water and sewer rents which may be assessed or become liens on the Mortgaged
Property before the date on which any interest or penalties shall commence to
accrue thereon, and produce to Mortgagee evidence of such payment not less than
ten days thereafter. In default of any of the above-described payments,
Mortgagee may, but shall not be obligated to, pay the same, and such payment by
Mortgagee shall be repaid by Mortgagor to Mortgagee on demand, shall be secured
hereby, and shall bear interest at the Default Rate as defined in the Credit
Agreement (the “Default Rate”) from the date Mortgagee makes such payment until
such sums are repaid in full. Mortgagor shall promptly cause to be paid and
discharged, any lien or charge whatsoever which by any present or future law may
be or become superior, either in lien or in right of distribution out of the
proceeds of any judicial sale of the Mortgaged Property, to the liens created
hereby. Mortgagor will cause to be paid, when due, all charges for utilities
whether public or private.

 

3



--------------------------------------------------------------------------------

1.2 Upon the request of Mortgagee, Mortgagor will pay on a monthly basis to
Mortgagee, a sum equal to one-twelfth (1/12th) of the real estate taxes, water
rents, sewer rents, payments in lieu thereof, special assessments and any other
tax, assessment, lien, claim or encumbrance which may at any time be or become a
lien on the Mortgaged Property prior to, or on a parity with, the lien of this
Mortgage so as to enable Mortgagee to pay the same at least thirty (30) days
before they become due. If special assessments against the Mortgaged Property
may be paid in installments and Mortgagor elects to do so, the monthly payments
to Mortgagee for such special assessments shall be one-twelfth (1/12th) of the
then current annual installment.

 

No amounts so paid shall be deemed to be trust funds but may be co-mingled with
general funds of Mortgagee, and no interest shall be payable thereon. If,
pursuant to any provision of this Mortgage, the whole amount of said principal
debt remaining or any installment of interest, principal or principal and
interest becomes due and payable, Mortgagee shall have the right, at its
election, to apply any amounts so held against all or any of the Obligations,
any interest thereon or in payment of the premiums or payments for which the
amounts were deposited. Mortgagor will furnish to Mortgagee tax bills in
sufficient time to enable Mortgagee to pay such taxes, assessments, levies,
charges and fees, before interest and penalties accrue thereon.

 

1.3 Mortgagor covenants and agrees to pay to Mortgagee the principal and
interest hereby secured pursuant to and in accordance with the terms of the
Credit Agreement without deduction or credit for any amount for Taxes assessed
or to be assessed against the Mortgaged Property.

 

ARTICLE II

 

General Representations and Covenants of Mortgagor

 

2.1 Mortgagor will observe and perform all of the terms, covenants and
conditions on the part of Mortgagor to be observed and performed under this
Mortgage and shall pay and faithfully and strictly perform all of the
Obligations.

 

2.2 Mortgagor warrants and covenants that it has good and marketable fee simple
title to the Mortgaged Property, subject to no liens, claims, security
interests, pledges, hypothecations or other encumbrances or charges, other than
the Prior Mortgages (as hereinafter defined) and Permitted Encumbrances.
Mortgagor warrants that it has full power and lawful authority to execute and
deliver this Mortgage and to mortgage to Mortgagee all of the property and
rights purported to be mortgaged by it hereunder. Mortgagor will forever warrant
and defend the title to the Mortgaged Property unto Mortgagee against the claims
and demands of all persons whomsoever.

 

2.3 Mortgagor will not, without the prior written consent of Mortgagee, cause or
permit any building or improvement comprising part of the Mortgaged Property to
be removed, demolished or structurally altered, in whole or in part, or any
material fixture therein to be removed or destroyed. Mortgagor will not abandon
the Mortgaged Property or cause or permit any waste thereto and will at all
times maintain the Mortgaged Property in substantially its current condition,
normal wear and tear excepted.

 

4



--------------------------------------------------------------------------------

2.4 Throughout the term of this Mortgage, Mortgagor, at its sole cost and
expense, will take good care of the Mortgaged Property and will keep the same in
good order and condition, and make all necessary repairs thereto, interior and
exterior (including parking areas), structural and non-structural, ordinary and
extraordinary, and unforeseen and foreseen. All repairs made by Mortgagor shall
be equal in quality and class to the original work. The necessity for and
adequacy of repairs to the buildings and improvements pursuant to this Mortgage
shall be measured by the standard which is appropriate for structures of similar
construction and class, provided that Mortgagor shall in any event make all
repairs necessary to avoid any structural damage or injury to the buildings and
improvements to keep the buildings and improvements in a proper condition.

 

2.5 Mortgagor will permit Mortgagee and Mortgagee’s representatives to enter the
Mortgaged Property at reasonable times, upon five (5) days’ prior notice and
during regular business hours to inspect the same. In the absence of an Event of
Default, such inspections shall be limited to four (4) times in any calendar
year. In case of any Event of Default, as defined hereinafter, Mortgagee may, at
its option, enter the Mortgaged Property to protect, restore or repair any part
thereof, but Mortgagee shall be under no obligation to do so. Mortgagor will
repay to Mortgagee on demand any sums paid by Mortgagee to protect, restore or
repair any part of the Mortgaged Property, with interest thereon at the Default
Rate, and, until so paid, the same shall be secured by this Mortgage.

 

2.6 Throughout the term of this Mortgage, Mortgagor, at its sole cost and
expense, shall promptly comply with all present and future laws, ordinances,
orders, rules, regulations and requirements of all federal, state and municipal
governments, courts, departments, commissions, boards and officers, any national
or local Board of Fire Underwriters, or any other body exercising functions
similar to those of any of the foregoing, which may be applicable to the
Mortgaged Property, the maintenance and use thereof and the sidewalks and curbs
adjoining the Mortgaged Property whether or not such law, ordinance, order,
rule, regulation or requirement shall necessitate structural changes or
improvements, or the removal of any encroachments or projections, ornamental,
structural or otherwise, onto or over property contiguous or adjacent thereto,
any such structural changes or improvements or removal of encroachments to be
performed with the consent of Mortgagee, which consent will not be unreasonably
withheld. Mortgagor will comply with all orders and notices of violation thereof
issued by any governmental authority. Mortgagor will pay all license fees and
similar municipal charges for the use of the Mortgaged Property and the other
areas now or hereafter comprising part thereof or used in connection therewith
and will not, unless so required by any governmental agency having jurisdiction,
discontinue use of the Mortgaged Property without prior written consent of
Mortgagee. If Mortgagor shall fail to perform any covenant herein, Mortgagee may
(but shall be under no obligation to) perform such covenant for the account of
Mortgagor and any sums paid by Mortgagee in such event shall be repaid by
Mortgagor to Mortgagee with interest thereon at the Default Rate and, until so
paid, the same shall be secured by this Mortgage.

 

5



--------------------------------------------------------------------------------

2.7 Mortgagor shall not, without the prior written consent of Mortgagee, by
deed, mortgage, pledge, lease, easement or other instrument grant, mortgage,
pledge, convey, assign, devise or otherwise transfer all or any part of the
Mortgaged Property or any interest therein, directly or indirectly, nor shall
Mortgagor suffer or permit such conveyance, assignment or transfer by execution
sale or operation of law or otherwise.

 

2.8 Mortgagor shall promptly pay upon demand, and presentation of invoices or
bills, with interest thereon at the Default Rate, all expenses and costs
incurred by Mortgagee, including reasonable attorney’s fees in connection with
any action, proceeding, litigation or claim instituted or asserted by or against
Mortgagee or in which Mortgagee becomes engaged, wherein it becomes necessary in
the reasonable opinion of Mortgagee to defend or uphold the lien of this
Mortgage, or the validity or effectiveness of any assignment of any claim,
award, payment, property damage, insurance policy or any other right or property
conveyed, encumbered or assigned by Mortgagor to Mortgagee hereunder, or the
priority of any of the same, and all such expenses and costs, and interest
thereon, may be added to and become part of the principal indebtedness of
Mortgagor hereunder, bear interest at the Default Rate and be secured by this
Mortgage.

 

2.9 To further secure payment of the Obligations, Mortgagor hereby pledges,
assigns and grants to Mortgagee a continuing security interest in and lien on
all of Mortgagor’s Personal Property (excluding Mortgagor’s Intellectual
Property and Liquidity, except as otherwise provided in the Credit Agreement),
accounts, contract rights, accounts receivable now owned or existing or
hereafter acquired and all proceeds thereof, whether now owned or hereafter
acquired and all proceeds of all of the foregoing. The parties hereto agree that
the security interest created hereunder is valid under the Pennsylvania Uniform
Commercial Code and is a presently existing security interest and attaches to
Mortgagor’s above-mentioned Personal Property as of the date hereof.

 

2.10 With the exception of Permitted Liens, Mortgagor will not, without the
prior written consent of Mortgagee, create or suffer to be created any security
interest under the Pennsylvania Uniform Commercial Code, or other encumbrance in
favor of any party other than Mortgagee, or create or suffer any reservation of
title by any such other party, with respect to any Personal Property nor shall
any such Personal Property be the subject matter of any lease or other
transaction whereby the ownership or any beneficial interest in any of such
Personal Property is held by any person or entity other than Mortgagor (or
Mortgagee as provided herein). All such Personal Property shall be purchased for
cash or in such manner that no lien shall be created thereon except the lien of
this Mortgage and Permitted Liens as otherwise provided in the Credit Agreement,
unless Mortgagee shall agree in writing to the contrary before a contract to
purchase any such Personal Property is executed. Mortgagor will deliver to
Mortgagee on demand, any contracts, bills of sale, statements, receipted
vouchers or agreements, under which Mortgagor claims title to any Personal
Property incorporated in the improvements or subject to the lien of this
Mortgage.

 

2.11 Mortgagor shall at its expense, promptly upon request of Mortgagee (i) do
all acts and things, including but not limited to the execution of any further
assurances, deemed necessary by Mortgagee, to establish, confirm, maintain and
continue the lien created and

 

6



--------------------------------------------------------------------------------

intended to be created hereby, all assignments made or intended to be made
pursuant hereto, and all other rights and benefits conferred or intended to be
conferred on Mortgagee hereby, and Mortgagor shall pay all costs incurred by
Mortgagee in connection therewith, including all filing and recording costs,
cost of searches, and reasonable counsel fees incurred by Mortgagee; and (ii)
furnish Mortgagee with a written certification signed by Mortgagor, or an
officer of Mortgagor on Mortgagor’s behalf, as to all then existing leases for
space covering any part of the Mortgaged Property, the names of the tenants, the
rents payable thereunder and the dates to which such rents are paid, together
with executed copies of all such leases.

 

2.12 Mortgagor will promptly perform and observe, or cause to be performed or
observed, all of the terms, covenants and conditions of all instruments of
record affecting the Mortgaged Property, noncompliance with which may affect the
security of this Mortgage or which may impose any duty or obligation upon
Mortgagor or any lessee or other occupant of the Mortgaged Property or any part
thereof, and Mortgagor shall do or cause to be done all things necessary to
preserve intact and unimpaired any and all easements, appurtenances and other
interests and rights in favor of or constituting any portion of the Mortgaged
Property.

 

2.13 To further secure payment of the Obligations, Mortgagor hereby assigns and
sets over unto Mortgagee the interest of such Mortgagor as lessor in and to all
leases, written or oral, of the Mortgaged Property or any part thereof now or
hereafter made, executed or delivered. Mortgagor hereby authorizes and empowers
Mortgagee to collect the rents under the aforesaid leases as they become due,
and hereby directs each and all of the tenants of the Mortgaged Property, upon
demand made by Mortgagee, to pay such rents as they become due to Mortgagee;
provided, however, no such demand shall be made unless and until there has
occurred an Event of Default under the terms of this Mortgage, and until such
demand is made, Mortgagor is authorized to collect the aforesaid rents; but such
privilege of Mortgagor to collect rents as aforesaid shall not operate to permit
the collection by Mortgagor of any installment of rent for more than one month
in advance.

 

2.14 Mortgagor will not, without the prior written consent of Mortgagee, assign
the rents of the Mortgaged Property or any part thereof, nor consent (other than
in the ordinary course of business) to the cancellation, modification or
surrender of any lease now or hereafter covering the Mortgaged Property, or any
part thereof; nor accept any prepayment of rents under any such lease more than
one month in advance; and any such purported assignment, cancellation,
modification, surrender or prepayment made without consent of Mortgagee shall be
void as against Mortgagee.

 

2.15 Mortgagor shall, upon the request of Mortgagee, given 15 days in advance,
furnish a duly acknowledged written statement to Mortgagee, or any proposed
assignee of this Mortgage, setting forth the amount of the Obligations and
stating either that no off-sets or defenses exist against the Obligations, or,
if such off-sets or defenses are alleged to exist, the nature and amount
thereof.

 

7



--------------------------------------------------------------------------------

2.16 Mortgagor agrees not to do or suffer any act or thing which would impair
the security of the Obligations or of the lien of this Mortgage upon the
Mortgaged Property, or the rents, issues or profits thereof.

 

ARTICLE III

 

Compliance with Environmental Laws

 

3.1 Mortgagor shall comply with all Applicable Environmental Laws. As set forth
herein, the term “Applicable Environmental Laws” shall mean any and all existing
or future federal, state and local statutes, ordinances, regulations, rules,
executive orders, standards and requirements, including the requirements imposed
by common law, concerning or relating to industrial hygiene and the protection
of health and the environment including, without limitation: (i) the
Comprehensive Environmental Response, Compensation and Liability act of 1980, as
amended, 42 U.S.C. §9601 et seq. (“CERCLA”); (ii) the Resource Conservation and
Recovery Act of 1976, as amended, 42 U.S.C. §6901 et. seq. (“RCRA”); (iii) the
Clean Air Act, as amended, 42 U.S.C. §7901 et seq.; (iv) the Clean Water Act, as
amended, 33 U.S.C. §1251 et seq.; (v) the Hazardous Materials Transportation
Act, as amended, 49 U.S.C. §1801 et seq.; (vi) the Toxic Substances Control Act,
15 U.S.C. §2601 et seq., as amended (“TSCA”), and the Pennsylvania Hazardous
Sites Cleanup Act, 35 P.S. §6020.101 et seq. (“HSCA”). Any terms mentioned
herein which are defined in any Applicable Environmental Laws shall have the
meanings ascribed to such terms in such laws; provided, however, that if any of
such laws are amended so as to broaden any term defined therein, such broader
meaning shall apply subsequent to the effective date of such amendment.

 

3.2 Mortgagor represents and warrants that Mortgagor has not and will not engage
in operations upon the Mortgaged Property, which involve the generation,
manufacture, refining, transportation, treatment, use, storage, handling or
disposal of any Hazardous Materials (as herein defined) other than in compliance
with all Applicable Environmental Laws. For the purposes of this Mortgage, the
term “Hazardous Materials” shall include, but shall not be limited to, petroleum
fuel products, any petroleum or petroleum byproducts, PCBs, asbestos, friable
asbestos or asbestos-containing material, transformers or other equipment which
contain dielectric fluid containing levels of polychlorinated biphenyls in
excess of 50 parts per million, any flammable explosives, radioactive materials,
any “Hazardous Substance”, as such term is defined in 42 U.S.C. Section 9601(14)
or 35 P.S. Section 6020.103 (herein, “Hazardous Substance”), any “Hazardous
Waste”, as such term is defined in 42 U.S.C. Section 6903 (5) or 35 P.S. Section
6020.103 (herein, “Hazardous Waste”), or any other material, substance,
pollutant or contaminant that is considered hazardous, radioactive or toxic
under any applicable federal, state or local statues, ordinances, rules or
regulations now or at any time hereafter in effect.

 

3.3 Mortgagor has not caused or permitted to exist and shall not cause or permit
to exist, as a result of any intentional or unintentional action or omission on
its part, or any tenant’s part, any releasing, spilling, leaking, pumping,
pouring, emitting, emptying, or dumping from, on or about the Mortgaged Property
of any Hazardous Materials other than in compliance with all Applicable
Environmental Laws. Mortgagor will promptly cause the removal and remediation

 

8



--------------------------------------------------------------------------------

of any Hazardous Materials which may hereafter be found on the Mortgaged
Property other than Hazardous Material that are being maintained in compliance
with all Applicable Environmental Laws. The Mortgaged Property does not contain
any underground storage tanks, except as may have been previously disclosed in
writing to Mortgagee.

 

3.4 To the best of Mortgagor’s knowledge (and not imputed knowledge), and
without a duty to investigate on the part of Mortgagor, Mortgagor represents and
warrants that no adjacent property has been used in such a manner that Hazardous
Materials may be in the subsurface water supply.

 

3.5 Mortgagor will permit Mortgagee and Mortgagee’s representatives to enter the
Mortgaged Property at reasonable times to inspect the same, for purposes of
making site and building investigations and performing soil, groundwater,
structural and other tests, upon three days prior notice to Mortgagor. In the
absence of an Event of Default, such inspections and investigations shall be
limited to four (4) times in any calendar year. Mortgagor shall provide
Mortgagee, its agents, employees, and representatives from time to time upon
request with access to and copies of any and all data and documents relating to
or dealing with any potentially Hazardous Materials used, generated,
manufactured, found, stored or disposed of, on, under, or about the Mortgaged
Property or transported to or from the Mortgaged Property within thirty (30)
days of a request therefore. Mortgagor shall bear the cost of such copies and
reimburse Mortgagee for all reasonable attorneys’ fees, copy costs, and other
related costs incurred to procure such information as Mortgagee, in its sole
discretion deems necessary.

 

3.6 Mortgagor shall furnish to Mortgagee, immediately upon receipt or dispatch,
a copy of any notice, summons, citation, directive, letter or other written
communication from or to any federal, state or local environmental agency or
department, which may evidence or result in a liability under any Environmental
Law such that the costs of correcting, or of paying penalties assessed in
connection with, such liability would have a material adverse effect upon the
business of Mortgagor as now conducted or upon Mortgagor’s business, operations,
properties or condition, financial or otherwise. In such event, Mortgagor shall
use diligent efforts to complete all remediation which may be required by such
communication from any federal, state, county, municipal or other
administrative, investigative, prosecutorial or enforcement agency or
environmental or occupational safety regulatory agency (“Environmental
Regulator”) and to obtain from all such Environmental Regulators having
jurisdiction thereof, and deliver to Mortgagee as received, such approvals and
certifications as can be obtained from such agencies from time to time to
confirm Mortgagor’s completion of all remediation and Mortgagor’s compliance
with all governmental requirements applicable thereto.

 

3.7 In the event of failure of Mortgagor to comply with any provision of this
Mortgage or any other Loan Document relating to Hazardous Substances,
Environmental Laws or Environmental Regulators, or if Mortgagee shall have
reason to believe that any Hazardous Substance has been or is likely to be
released on, in or under the Mortgaged Property (except in compliance with all
Environmental Laws), Mortgagee may do any or all of the following: (i) Mortgagee
shall have the right to investigate, or to demand that Mortgagor investigate and
report to Mortgagee on (in which case Mortgagor shall investigate and report to
Mortgagee on) the result of the investigation of such location, and if Mortgagee
requests, provide this investigation

 

9



--------------------------------------------------------------------------------

through an independent reputable environmental consulting or engineering firm
acceptable to Mortgagee; (ii) without obligation to do so, to cure such default
or to comply or cause compliance, or to demand that Mortgagor cure such default
or comply or cause compliance, with any or all Environmental Laws. All of the
foregoing shall be at the expense of Mortgagor, and any expense incurred by
Mortgagee in connection with any of the foregoing (including without limitation
its expenses relating to attorneys fees and any environmental consultants or
engineers) shall be additional obligation of Mortgagor hereunder which shall be
payable to Mortgagee upon demand, with interest computed at the Default Rate
from the date(s) upon which said costs and expenses were incurred by Mortgagee.

 

ARTICLE IV

 

Insurance, Damage or Destruction

 

4.1 Mortgagor will insure itself and the Mortgaged Property against such perils
and to such limits as Mortgagee shall reasonably require for the full
replacement value of the Mortgaged Property. All such insurance shall be in such
forms and with such companies, and written in such amounts and with such
deductibles and endorsements, as may be reasonably satisfactory to Mortgagee
from time to time, and losses thereunder shall be payable to Mortgagee under
standard forms of lender loss payable and mortgagee endorsements and shall
require that the insurer provide Mortgagee with thirty (30) days notice in the
event of cancellation. In any case, Mortgagor’s obligation to carry such
insurance may only be brought within the coverage of a so-called blanket or
umbrella policy or policies of insurance carried and maintained by Mortgagor if
and only if the coverage afforded Mortgagee will not be limited, reduced or
diminished by reason of the use of a blanket or umbrella policy of insurance.

 

4.2 In the event of any material loss or damage to the Mortgaged Property,
Mortgagor will promptly (and, in any event, within five (5) days of such
occurrence) notify Mortgagee in writing of any loss thereunder, and Mortgagee
may, after notice of its intention to do so to Mortgagor, make proof of loss
thereof if not made within a reasonable time by Mortgagor. After default
Mortgagee may, after notice of its intention to do so to Mortgagor, on behalf of
Mortgagor, adjust and compromise any claims under such insurance and collect and
receive the proceeds thereof and endorse drafts and Mortgagee is hereby
irrevocably appointed attorney-in-fact of Mortgagor for such purposes. Mortgagee
may deduct from such proceeds any expenses properly incurred by Mortgagee in
collecting same, including reasonable counsel fees. Mortgagee shall hold such
proceeds for the purposes set forth in Article VI of this Mortgage.

 

4.3 Mortgagor will not maintain any other insurance on the Mortgaged Property
competing or contributing, in right of payment or otherwise, with any of the
insurance required to be afforded to Mortgagee hereunder unless Mortgagee is
made the loss payee under such other insurance.

 

4.4 If Mortgagor shall fail to procure, pay for and deliver to Mortgagee any
policy or policies of insurance or renewals thereof, Mortgagee may at its
option, but shall be under no obligation to do so, effect such insurance and pay
the premiums thereof, and Mortgagor will repay to Mortgagee on demand any
premiums so paid, with interest, at the Default Rate, and until so paid, the
same shall be secured by this Mortgage.

 

10



--------------------------------------------------------------------------------

4.5 Intentionally omitted.

 

4.6 Mortgagor, at its sole cost and expense, shall obtain a mortgagee’s title
insurance policy, insuring the Mortgaged Property, in form and content and
issued by a title insurance company satisfactory to Mortgagee, which will insure
Mortgagee as the holder of a valid first mortgage lien for the full amount of
the Mortgage on the Mortgaged Property, subject only to the Prior Mortgages (as
hereinafter defined), the Permitted Encumbrances, and such exceptions as
Mortgagee may approve including, but not limited to, the satisfaction or release
of all mortgages encumbering the Mortgaged Property other than the first
mortgage held by Mortgagee.

 

ARTICLE V

 

Condemnation

 

5.1 Mortgagor immediately upon obtaining knowledge of the institution of any
proceedings for the condemnation of the Mortgaged Property or any part thereof
shall notify Mortgagee of the pendency of such proceedings. Unless and until
Mortgagee shall notify Mortgagor of Mortgagee’s intent to appear and prosecute
such proceedings, pursuant to the appointment and assignment given herein by
Mortgagor to Mortgagee, Mortgagor may appear in and prosecute such proceedings
in any lawful manner; provided, however, that Mortgagor shall have no right or
authority to execute any instrument of conveyance or confirmation in favor of
the condemnor except subject hereto, nor to accept any payment or settle or
compromise any claim of Mortgagor arising out of such condemnation proceedings
without the consent of Mortgagee. Mortgagee’s election not to appear in or
prosecute such proceedings shall not diminish any right Mortgagee may have to
receive any amount paid in connection with such condemnation and to apply such
funds as herein provided.

 

ARTICLE VI

 

Distribution Upon Damage, Destruction or Condemnation

 

6.1 In the event the whole or materially all of the Mortgaged Property shall be
destroyed or damaged, Mortgagee shall have the right to collect the proceeds of
any insurance and to retain and apply such proceeds, at its election, to the
reduction of the Obligations or to restoration, repair, replacement, rebuilding
or alteration (herein sometimes collectively called the “Restoration”) of the
Mortgaged Property. In the event the whole or materially all of the Mortgaged
Property shall be taken in condemnation proceedings or by agreement between
Mortgagor and Mortgagee and the condemning authority, Mortgagee shall apply such
award or proceeds thereof first to payment of the Obligations, and any balance
then remaining shall be paid to Mortgagor. For the purposes of this Article VI,
“materially all of the Mortgaged Property” shall be deemed to have been damaged,
destroyed or taken if the portion of the Mortgaged Property not so damaged,
destroyed or taken cannot be repaired or reconstructed so as to constitute a
complete structure and facility usable in substantially the manner as prior to
the damage, destruction or taking.

 

11



--------------------------------------------------------------------------------

6.2 So long as no Event of Default has occurred, in the event of partial
destruction or partial condemnation, all of the proceeds or awards shall be
collected and held by Mortgagee, and shall be applied by Mortgagee, in its sole
discretion, to the repayment of the Obligations in the inverse order of maturity
and any other amounts due and owing under the Loan Documents, with any proceeds
then remaining being paid to Mortgagor, or to the payment of the Restoration.
Upon the written request of Mortgagor, Mortgagee shall apply such proceeds or
awards to the payment of the Restoration as the Restoration progresses, so long
as:

 

(a) Such proceeds are, in Mortgagee’s reasonable judgment, sufficient to cover
the cost of such Restoration or, if insufficient, Mortgagor deposits with
Mortgagee the amount of any such deficiency,

 

(b) Mortgagor shall deliver to Mortgagee contracts, plans and specifications for
the Restoration which are satisfactory to Mortgagee,

 

(c) the work for which payment is requested has been done in a good and
workmanlike manner and Mortgagor presents evidence satisfactory to Mortgagee of
amounts owed or paid by Mortgagor for completed Restoration work,

 

(d) The Mortgaged Property, after such Restoration is or will be, in the
reasonable judgment of Mortgagee, of an economic utility not less than that of
the Mortgaged Property prior to the casualty or condemnation, and

 

(e) Mortgagor shall comply with such further conditions in connection with the
use of such proceeds or award as Mortgagee may reasonably request.

 

Any balance remaining in the hands of Mortgagee after payment of such
Restoration shall be retained by Mortgagee and applied to the payment of the
Obligations.

 

6.3 Notwithstanding the foregoing provisions of this Article VI regarding
insurance or condemnation proceeds, if no Event of Default has occurred, and if
such proceeds do not exceed $1,000,000.00, and if the undamaged or uncondemned
portion of the Mortgaged Property can be continuously used during the
Restoration period as a complete structure and operating facility in
substantially the same manner as prior to the damage, Mortgagor shall have the
right to collect the insurance or condemnation proceeds and apply them to the
Restoration.

 

6.4 No damage, destruction or condemnation of the Mortgaged Property nor any
application of insurance or condemnation proceeds to the payment of the
Obligations shall postpone or reduce the amount of any of the current
installments of principal or interest becoming due under the Obligations which
shall continue to be made in accordance with the terms of the Obligations until
the Obligations and all interest due thereunder are paid in full.

 

ARTICLE VII

 

Events of Default and Remedies

 

7.1 Each of the following shall constitute an “Event of Default” under this
Mortgage:

 

(a) Failure of Mortgagor to make any payment of principal of or interest on the
Note;

 

12



--------------------------------------------------------------------------------

(b) Failure of Mortgagor to pay any other fee, expense or other payment due
under the Credit Agreement or other Loan Documents within five (5) business days
after demand is made; or

 

(c) Failure of Mortgagor to deliver the Additional Collateral (as defined in the
Credit Agreement) in accordance with Section 5.12 of the Credit Agreement; or

 

(d) Failure of Mortgagor to observe or perform any other covenant, agreement,
undertaking, performance or obligation of any provision hereof where such
failure continues for ten (10) business days after receipt by Mortgagor of
written notice from Mortgagee specifying such failure;

 

(e) Failure of Mortgagor to observe or perform any covenant, agreement,
undertaking, performance or obligation under any of the other Loan Documents,
subject to any applicable notice and cure periods therein; or

 

(f) Failure of Mortgagor to provide the insurance required in Article IV hereof;

 

(g) If any representation or warranty made by Mortgagor herein, in the Loan
Documents or in any other instrument which pertains to this Mortgage proves to
be incorrect, now or hereafter, in any material respect, when made; or

 

(h) Any default by Mortgagor under (i) that certain Mortgage, Assignment of
Leases and Security Agreement dated March 20, 1997, from Mortgagor to Jefferson
Bank in the amount of One Million and 00/100 Dollars ($1,000,000.00), recorded
in the Office of the Recorder of Deeds in and for Montgomery County,
Pennsylvania, on March 25, 1997, at MB 7911, Pages 416, et seq., and (ii) that
certain Mortgage, Assignment of Leases and Security Agreement dated March 20,
1997, from Mortgagor to Jefferson Bank in the amount of Eight Million Four
Hundred Thousand and 00/100 Dollars ($8,400,000.00), recorded in the Office of
the Recorder of Deeds in and for Montgomery County, Pennsylvania, on March 25,
1997, at MB 7911, Pages 388, et seq., (the “Prior Mortgages”).

 

7.2 Upon the occurrence of an Event of Default which shall be continuing,
Mortgagee shall have the right and is hereby authorized, but without any
obligation to do so, to perform the defaulted obligation and to discharge
Mortgagor’s obligations on behalf of Mortgagor, and to pay any sums necessary
for that purpose, and the sums so expended by Mortgagee shall be an obligation
of Mortgagor, shall bear interest at the Default Rate, be payable on demand, and
be added to the Obligations. Mortgagee shall be subrogated to all the rights,
equities and liens discharged by any such expenditure. Such performance by
Mortgagee on behalf of Mortgagor shall not constitute a waiver by Mortgagee of
such default and shall not limit Mortgagee’s rights, remedies and recourses
hereunder, or the Obligations, or as otherwise provided at law or in equity.
Notwithstanding that the Obligations shall not have been declared due and
payable upon any such default, the Obligations shall bear interest at the
Default Rate from the date of notice and demand therefor by Mortgagee until such
default shall have been completely cured and removed to the satisfaction of
Mortgagee.

 

13



--------------------------------------------------------------------------------

7.3 Upon the occurrence of an Event of Default, the entire unpaid balance of the
principal, accrued interest and all other sums secured by this Mortgage, shall,
at the option of Mortgagee, become immediately due and payable without notice or
demand and Mortgagee shall have and may exercise all the rights and remedies
permitted by law, including without limitation the right to foreclose this
Mortgage, and proceed thereon to final judgment and execution thereon for the
entire unpaid balance of said Obligations, with interest, at the default rate
and pursuant to the methods of calculation specified in the Mortgage Note,
together with all other sums secured by this Mortgage, all costs of suits,
interest at the Default Rate on any judgment obtained by Mortgagee from and
after the date of any Sheriff’s Sale of the Mortgaged Property until actual
payment is made by the Sheriff of the full amount due Mortgagee, and reasonable
attorney’s fees, without further stay, any law, usage, or custom to the contrary
notwithstanding. In any such foreclosure proceedings, the Mortgaged Property
shall be sold, at the sole option of Mortgagee, either (a) in one lot or unit
and, as an entirety; or (b) in such lots or units and in such order and manner
as may be required by law; or (c) in the absence of any such requirement, in
such lots or units and in such order and manner as Mortgagee may determine in
its sole discretion.

 

7.4 Upon the occurrence of an Event of Default which shall be continuing,
Mortgagee shall have the right, without further notice or demand and without the
appointment of a receiver, to enter immediately upon and take possession of the
Mortgaged Property, without further consent or assignment of Mortgagor or any
subsequent owner of the Mortgaged Property, with the right to let the Mortgaged
Property, or any part thereof, and to collect and receive all of the rents,
issues, profits and other amounts due or to become due to Mortgagor or any such
subsequent owner and to apply the same in such order of priority as Mortgagee
shall determine at its sole option, after payment of all necessary charges and
expenses in connection with the operation of the Mortgaged Property (including
any managing agent’s commission), on account of interest, principal, taxes,
water charges and assessments, insurance premiums and any advances for
improvements, alterations or repairs or otherwise pursuant to the terms hereof
for the account of Mortgagor, or on account of the Obligations. Mortgagee may
institute legal proceedings against any tenant of the Mortgaged Property who
fails to comply with the provisions of his lease. If Mortgagor or any such
subsequent owner is occupying the Mortgaged Property or any part thereof, such
Mortgagor or subsequent owner will either immediately vacate and surrender
possession thereof to Mortgagee or pay to Mortgagee a reasonable rental for the
use thereof, monthly in advance, and, in default of so doing, such Mortgagor or
subsequent owner may be dispossessed by legal proceedings or otherwise.

 

7.5 AFTER AN EVENT OF DEFAULT WHENEVER AND AS OFTEN AS MORTGAGEE HAS THE RIGHT
TO TAKE POSSESSION OF THE MORTGAGED PROPERTY, MORTGAGOR IRREVOCABLY AUTHORIZES
AND EMPOWERS THE CLERK OF COURT OR ANY ATTORNEY OF ANY COURT OF COMMON PLEAS OR
ANY OTHER COURT OF COMPETENT JURISDICTION, AS ATTORNEY FOR MORTGAGOR AND
MORTGAGOR’S SUCCESSORS AND ASSIGNS OR ANY OTHER PERSONS CLAIMING ANY INTEREST
UNDER OR THROUGH MORTGAGOR, AS WELL

 

14



--------------------------------------------------------------------------------

AS FOR ALL PERSONS CLAIMING UNDER, BY OR THROUGH MORTGAGOR, TO APPEAR FOR
MORTGAGOR IN AN ACTION OR ACTIONS IN EJECTMENT OR OTHER APPROPRIATE ACTION FOR
POSSESSION OF THE MORTGAGED PROPERTY FILED BY MORTGAGEE OR ANY HOLDER OF THIS
MORTGAGE (WITHOUT THE NECESSITY OF FILING ANY BOND AND WITHOUT ANY STAY OF
EXECUTION OR APPEAL) AND IN SUCH ACTION OR ACTIONS TO ADMIT MORTGAGEE’S SUPERIOR
TITLE AND/OR CONFESS JUDGMENT FOR THE RECOVERY BY MORTGAGEE OF POSSESSION OF THE
MORTGAGED PROPERTY, FOR WHICH THIS INSTRUMENT (OR A COPY HEREOF VERIFIED BY
AFFIDAVIT OF MORTGAGEE OR ANYONE AUTHORIZED TO MAKE SUCH AFFIDAVIT ON BEHALF OF
MORTGAGEE) SHALL BE A SUFFICIENT WARRANT; WHEREUPON A WRIT OF POSSESSION OR
OTHER APPROPRIATE PROCESS TO OBTAIN POSSESSION OF THE MORTGAGED PROPERTY MAY BE
ISSUED FORTHWITH, WITHOUT ANY PRIOR WRIT OR PROCEEDING WHATSOEVER, MORTGAGOR
HEREBY RELEASING AND AGREEING TO RELEASE MORTGAGEE AND SAID ATTORNEYS FROM ALL
ERRORS AND DEFECTS WHATSOEVER OF A PROCEDURAL NATURE IN ENTERING ANY SUCH ACTION
OR JUDGMENT OR IN CAUSING ANY SUCH WRIT OR PROCESS TO BE ISSUED OR IN ANY
PROCEEDING THEREON OR CONCERNING THE SAME, PROVIDED THAT MORTGAGEE SHALL HAVE
FILED IN SUCH ACTION AN AFFIDAVIT MADE BY A PERSON ON MORTGAGEE’S BEHALF SETTING
FORTH THE FACTS NECESSARY TO AUTHORIZE THE ENTRY OF SUCH JUDGMENT ACCORDING TO
THE TERMS OF THIS INSTRUMENT, OF WHICH FACTS SUCH AFFIDAVIT SHALL BE A PRIMA
FACIE EVIDENCE; AND IT IS HEREBY EXPRESSLY AGREED THAT IF FOR ANY REASON AFTER
ANY SUCH ACTION HAS BEEN COMMENCED THE SAME SHALL BE DISCONTINUED, MARKED
SATISFIED OF RECORD OR TERMINATED, OR POSSESSION OF THE MORTGAGED PROPERTY SHALL
REMAIN IN OR BE RESTORED TO EITHER MORTGAGOR OR ANYONE CLAIMING UNDER, BY OR
THROUGH MORTGAGOR, MORTGAGEE MAY, WHENEVER AND AS OFTEN AS MORTGAGEE SHALL HAVE
THE RIGHT TO TAKE POSSESSION AGAIN OF THE MORTGAGED PROPERTY, BRING ONE OR MORE
FURTHER ACTIONS IN THE MANNER HEREINABOVE SET FORTH TO RECOVER POSSESSION OF THE
MORTGAGED PROPERTY AND TO CONFESS JUDGMENT THEREIN AS HEREINABOVE PROVIDED, AND
THE AUTHORITY AND POWER GIVEN ABOVE TO ANY SUCH ATTORNEY SHALL EXTEND TO ALL
SUCH FURTHER ACTIONS. MORTGAGEE SHALL HAVE THE RIGHT TO BRING SUCH AN ACTION IN
EJECTMENT AND TO CONFESS JUDGMENT THEREIN AS HEREINABOVE PROVIDED BEFORE OR
AFTER COMMENCING AN ACTION OF MORTGAGE FORECLOSURE AND BEFORE OR AFTER JUDGMENT
THEREON OR THEREIN HAS BEEN RECOVERED OR A JUDICIAL SALE OF ALL OR ANY PART OF
THE MORTGAGED PROPERTY HAS TAKEN PLACE.

 

Notwithstanding anything in this Paragraph 7.5 to the contrary, this Paragraph
7.5 and the authority granted by Mortgagor therein is not and shall not be
construed to constitute a “power of attorney” and is not governed by the
provisions of 20 Pa.C.S. Chapter 56. Furthermore, an attorney or other person or
entity acting under this Paragraph 7.5 shall not have any fiduciary obligations
to Mortgagor and, without limiting

 

15



--------------------------------------------------------------------------------

the foregoing shall have NO duty to: (1) Exercise the powers for the benefit of
Mortgagor, (2) Keep separate any assets of Mortgagor from those of such
attorney, other person or entity or Mortgagee, (3) Exercise reasonable caution
and prudence on behalf of Mortgagor, or (4) Keep a full and accurate record of
all actions, receipts and disbursements on behalf of Mortgagor.

 

MORTGAGOR AND MORTGAGEE HEREBY CONSENT TO THE JURISDICTION OF THE COURT OF
COMMON PLEAS OF MONTGOMERY COUNTY OR THE FEDERAL DISTRICT COURT FOR THE EASTERN
DISTRICT OF PENNSYLVANIA FOR ANY PROCEEDING IN CONNECTION HEREWITH, AND HEREBY
WAIVE OBJECTIONS AS TO VENUE AND CONVENIENCE OF FORUM IF VENUE IS IN MONTGOMERY
COUNTY, PENNSYLVANIA OR IN THE FEDERAL DISTRICT COURT FOR THE EASTERN DISTRICT
OF PENNSYLVANIA. IN ANY ACTION OR SUIT UNDER THIS MORTGAGE, SERVICE OF PROCESS
MAY BE MADE UPON MORTGAGEE OR MORTGAGOR BY MAILING A COPY OF THE PROCESS BY
FIRST CLASS MAIL TO THE RECIPIENT. MORTGAGEE AND MORTGAGOR HEREBY WAIVE ANY AND
ALL OBJECTIONS TO SUFFICIENCY OF SERVICE OF PROCESS IF DULY SERVED IN THIS
MANNER. MORTGAGOR AND MORTGAGEE, AS AN INDEPENDENT COVENANT, HEREBY MUTUALLY
WAIVE AND AGREE TO WAIVE THE RIGHT, IF ANY, TO A JURY TRIAL IN CONNECTION WITH
ANY ACTION, SUIT OR OTHER PROCEEDING WITH RESPECT HERETO OR WITH RESPECT TO ANY
TRANSACTION RELATED HERETO.

 

7.6 All monies received by Mortgagee by virtue of the assignments made herein to
Mortgagee, after payment therefrom of the costs and expenses incident to the
enforcement or collection of the assigned rights or claims, shall be applied to
the payment of the Obligations.

 

7.7 Upon the occurrence of an Event of Default, Mortgagee may proceed to protect
and enforce its rights under this Mortgage by suit for specific performance of
any covenant herein contained, or in aid of the execution of any power herein
granted, or for the foreclosure of this Mortgage and the sale of the Mortgaged
Property under the judgment or decree of a court of competent jurisdiction, or
for the enforcement of any other right as Mortgagee shall deem most effectual
for such purpose. The foregoing rights shall be in addition to, and not in lieu
of, the rights of Mortgagee as a secured creditor under the Uniform Commercial
Code of Pennsylvania with respect to any portion of the Mortgaged Property which
is subject to such Code. Mortgagee may also proceed in any other manner
permitted by law to enforce its rights hereunder and under the Mortgage Note of
even date herewith.

 

7.8 No failure or delay on the part of Mortgagee in exercising any right, power
or privilege under this Mortgage, and no course of dealings between Mortgagor
and Mortgagee, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. No notice to or demand on Mortgagor shall entitle Mortgagor to any
other or further notice or demand in similar or other circumstances or
constitute a waiver of the right of Mortgagee to any other or further action in
the same or other circumstances without notice or demand.

 

16



--------------------------------------------------------------------------------

7.9 In any action to foreclose this Mortgage, Mortgagee, to the fullest extent
permitted by law, shall be entitled as a matter of right to the appointment of a
receiver of the Mortgaged Property and of the rents, revenues, issues, income
and profits thereof, without notice or demand, and without regard to the
adequacy of the security for the Obligations or the solvency of Mortgagor.

 

7.10 Upon the occurrence of any Event of Default, Mortgagor shall pay monthly in
advance to Mortgagee, or to any receiver appointed at the request of Mortgagee
to collect the rents, revenues, issues and profits of the Mortgaged Property,
the fair and reasonable rental value for the use and occupancy of the Mortgaged
Property or of such part thereof as may be possessed by Mortgagor. Upon default
in payment thereof, Mortgagor shall vacate and surrender possession of the
Mortgaged Property to Mortgagee or such receiver, and upon a failure so to do
may be evicted by summary proceedings, in the manner hereinabove provided or
otherwise.

 

7.11 The rights and remedies of Mortgagee expressed or contained in this
Mortgage are cumulative and no one of them shall be deemed to be exclusive of
the others or of any right or remedy Mortgagee may now or hereafter have at law
or in equity. The covenants of this Mortgage shall run with the land and bind
Mortgagor and, unless the context clearly indicates a contrary intent or unless
otherwise specifically provided herein, its successors and assigns and all
subsequent owners, encumbrancers, tenants and subtenants of the Mortgaged
Property and shall inure to the benefit of Mortgagee and its successors and
assigns and all subsequent holders of this Mortgage and the Obligations.

 

7.12 Mortgagee may in its discretion from time to time grant to Mortgagor
indulgences, forbearances and extensions of the Obligations, may release, with
or without consideration, any portion of the Mortgaged Property from the lien
hereof, and may accept other and further collateral security for the payment of
and strict and faithful performance of the Obligations, all without otherwise
affecting the lien or priority of this Mortgage, and the release of any portion
of the Mortgaged Property from the lien hereof shall not affect the lien of this
Mortgage with respect to the remainder of the Mortgaged Property.

 

7.13 Mortgagor hereby waives and relinquishes the benefits of all present and
future laws (i) exempting the Mortgaged Property or any other property or any
part of the proceeds of sale thereof from attachment, levy or sale on execution,
and (ii) staying execution or other process.

 

7.14 Mortgagor acknowledges and agrees that the occurrence of an Event of
Default under the terms of this Mortgage shall constitute a default under each
of the other Loan Documents, and a default under the other Loan Documents shall
constitute an Event of Default under this Mortgage. The security interests,
liens and other rights and interests in and relative to any of the collateral
now or hereafter granted to Mortgagee by Mortgagor by or in any instrument or
agreement, including but not limited to this Mortgage and the other Loan
Documents, shall serve as security for any and all liabilities of Mortgagor to
Mortgagee, including but not limited to the liabilities described in this
Mortgage and the other Loan Documents, and, for the repayment thereof, Mortgagee
may resort to any security held by it in such order and manner as it may elect.

 

17



--------------------------------------------------------------------------------

ARTICLE VIII

 

Indemnity

 

8.1 To the maximum extent permitted by applicable law, Mortgagor, for itself and
its successors (herein, “Indemnifying Parties”), shall jointly and severally
indemnify, hold harmless, and upon request defend Mortgagee and its partners,
employees and agents, officers, directors and attorneys, and their respective
successors and assigns (collectively, the “Indemnified Parties”) from and
against any and all claims and liabilities which any Indemnified Party may
suffer, incur or be exposed to by reason of or in connection with or arising out
of the transport, release, treatment, processing, manufacture, deposit, storage,
disposal, burial, dumping, injecting, spilling, leaking or placement at any time
heretofore or hereafter, by any person or entity, of any Hazardous Material,
including but not limited to (1) costs of or liability for investigation,
monitoring, boring, testing and evaluation; (2) costs or liabilities for
abatement, correction, response, cleanup, removal or remediation; (3) fines,
damages, penalties and other liabilities; and (4) liability for personal injury
or property damage.

 

ARTICLE IX

 

Miscellaneous Provisions

 

9.1 All notices, demands, requests and consents required under this Mortgage
shall be in writing. All such notices, demands, requests and consents shall be
deemed to have been properly given if sent by United States registered or
certified mail, return receipt requested, postage prepaid, if addressed to
Mortgagee at 1531 Walnut Street, Philadelphia, Pennsylvania 19102, Attention: J.
Clark O’Donoghue, with a copy in all instances to Dean M. Schwartz, Esquire,
Stradley, Ronon, Stevens & Young, LLP, 2600 One Commerce Square, Philadelphia,
Pennsylvania 19103; and if addressed to Mortgagor at 102 Witmer Road, Horsham,
Pennsylvania, 19044, Attention: General Counsel, with a copy in all instances to
Barry M. Abelson, Esquire, Pepper Hamilton LLP, 3000 Two Logan Square, 18th &
Arch Streets, Philadelphia, Pennsylvania 19103 or at such other address or
addresses as either party may hereafter designate in writing to the other.
Notices, demands and requests which shall be served by registered or certified
mail, return receipt requested, upon Mortgagor or Mortgagee, in the manner
aforesaid, shall be deemed sufficiently served or given for all purposes
hereunder two (2) days after the time such notice, demand or request shall be
mailed by United States registered or certified mail, return receipt requested,
postage prepaid, in any Post Office or Branch Post Office regularly maintained
by the United States Government.

 

9.2 If Mortgagor complies with the provisions of this Mortgage and pays to
Mortgagee all sums secured hereby in accordance with the terms of and at the
times provided in the Mortgage Note of even date herewith and this Mortgage,
without deduction, fraud or delay, then this Mortgage and the estate and
security interest hereby granted and created shall then cease, terminate and
become void, and Mortgagee shall execute and deliver such mortgage satisfactions
and other documents as Mortgagor may reasonably request to evidence the same.

 

18



--------------------------------------------------------------------------------

9.3 Mortgagor shall promptly cause this Mortgage to be duly recorded in the
Office for the Recording of Deeds and Mortgages in and for Montgomery County,
Pennsylvania and shall pay all recording fees and other costs incurred in
connection therewith.

 

9.4 All amendments and modifications of this Mortgage must be in writing.

 

9.5 If any term or provision of this Mortgage or the application thereof to any
person or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Mortgage, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Mortgage shall be valid and be enforced to the fullest extent permitted by
law.

 

9.6 This Mortgage is intended to be eligible for all of the benefits of the
provisions of Act 126 of 1990, 42 Pa. C.S. Sections 8143 and 8144, but to the
extent that any rule or law would grant greater protection to Mortgagee or
greater priority for the lien of this Mortgage as it secures any advance, such
rule or law shall prevail.

 

9.7 This Mortgage is not a residential mortgage as that term is defined in 41
P.S. §101 et seq. or Act 91 of 1983.

 

9.8 This Mortgage and all terms, covenants and conditions hereof shall inure to
the benefit of and bind the parties hereto, their successors and assigns, to the
extent assignments are permitted herein.

 

9.9 The interest rate on the Note secured by this Mortgage and Security
Agreement is an adjustable rate based on the London Interbank Offering Rate or
rates otherwise established by Mortgagee from time to time, each as more
particularly set forth in the Credit Agreement.

 

9.10 MORTGAGOR CERTIFIES THAT IT HAS RECEIVED A FULLY EXECUTED COPY OF THIS
MORTGAGE WITHOUT CHARGE.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has executed and delivered this Mortgage on the
day and year above written.

 

               

NEOSE TECHNOLOGIES, INC., a

               

Delaware corporation

Attest:

--------------------------------------------------------------------------------

         

By:

 

/s/ C. Boyd Clarke

--------------------------------------------------------------------------------

                   

     Name: C. Boyd Clarke

                   

     Title:   President and CEO

 

THIS MORTGAGE CONTAINS A CONFESSION OF JUDGMENT IN EJECTMENT. A JUDGMENT FOR
POSSESSION COULD BE ENTERED AGAINST YOU WITHOUT A PRIOR HEARING OR NOTICE.
MORTGAGOR HEREBY CERTIFIES THAT THEY HAVE CONSULTED AN ATTORNEY REGARDING THE
IMPLICATIONS OF A CONFESSION OF JUDGMENT AND KNOWINGLY, VOLUNTARILY AND
INTELLIGENTLY WAIVE ANY RIGHTS TO PRIOR NOTICE AND OPPORTUNITY TO BE HEARD IN
CONNECTION THEREWITH.

 

               

NEOSE TECHNOLOGIES, INC., a

               

Delaware corporation

Attest:

--------------------------------------------------------------------------------

         

By:

 

/s/ C. Boyd Clarke

--------------------------------------------------------------------------------

                   

     Name: C. Boyd Clarke

                   

     Title:   President and CEO

 

The address of Mortgagee is:

 

1531 Walnut Street

Philadelphia, PA 19102

 

 

--------------------------------------------------------------------------------

On behalf of Mortgagee

 

20



--------------------------------------------------------------------------------

STATE OF PENNSYLVANIA

   :           :   

SS

COUNTY OF PHILADELPHIA

   :     

 

On this      day of January, 2004, before me, a Notary Public, personally
appeared C. Boyd Clarke who acknowledged that he is President and CEO of NEOSE
TECHNOLOGIES, INC., a Delaware corporation, and that he being authorized to do
so as such officer, executed the foregoing instrument for the purposes therein
contained.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

 

--------------------------------------------------------------------------------

Notary Public

My Commission Expires:

 

21



--------------------------------------------------------------------------------

EXHIBIT “A”

 

Description of Real Estate

 

22



--------------------------------------------------------------------------------

EXHIBIT “B”

 

Permitted Encumbrances

 

23